Citation Nr: 0302984	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for sciatic neural axonal damage on the 
right side, claimed as sciatic nerve damage, resulting from 
VA treatment on December 23, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1999 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Pursuant to authority granted 38 C.F.R. § 19.9(a)(2) (2002), 
the Board chose to undertake additional development of this 
case in September 2002.  This development has been completed 
and the case is ready for appellate consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  On December 23, 1998, the veteran received an 
intramuscular injection at a VA medical facility.

3.  VA neurological examination in October 2002 revealed that 
the veteran has additional disability in the form of sciatic 
neural axonal damage on the right side, secondary to his 
intramuscular injection.  

4.  The physician who examined the veteran in October 2002 
opined that the veteran's sciatic neural axonal damage was 
not necessarily related to carelessness, negligence, lack of 
proper skills, or an error in judgment.

5.  While it is known that an intramuscular injection may 
result in sciatic neural axonal damage, such an event 
(sciatic neural axonal damage) is was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for sciatic neural axonal 
damage, right side, due to a December 23, 1998, intramuscular 
injection at a VA medical facility have been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2002); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefit sought on appeal, development as to this matter 
to comply with the VCAA would serve no useful purpose, but 
would needlessly delay appellate review and final disposition 
of this issue on appeal.

Factual Background.   In May 1999, the veteran submitted a 
claim for VA compensation for sciatic nerve damage resulting 
from a routine shot at a VA medical facility in December 
1998.  

Prior to his VA treatment in December 1998, the veteran 
received treatment for disc disease of the lumbar spine and 
had undergone a lumbar laminectomy in 1985.  Despite his 
surgery, subsequent VA outpatient treatment record show that 
he continued to complain of low back pain and leg numbness.  
In October 1994, he complained of right buttock pain down to 
the thigh and leg.  A March 1995 electromyographic report 
showed L4-L5 radiculopathy.  He also referred right lower 
extremity pain and numbness in his right foot in March 1996 
with similar  complaints noted in May 1987.  

VA medical records reflect that the veteran was seen on 
December 23, 1998, for complaints of lower back pain which 
had not been relieved with Sulindac.  Pain in the lower back 
radiated down the right leg.  He was given an intramuscular 
injection of Toradol, one dose of 30 mg.

On December 24, 1998, he sought treatment at the Ponce VA 
Outpatient Clinic Center with complaints of weakness and 
numbness in his right foot since the night before.  He was 
admitted to the San Juan VA Medical Center (VAMC) on December 
24, 1998, with a history of an intramuscular injection in his 
right gluteal area.  An initial diagnosis of a "stroke in 
evolution" was rendered.  However, it was later felt that 
the veteran underwent "some stimulation to [his] nerves 
surrounding [the] sciatic nerve area."  He was admitted to 
the hospital and hospitalization records note that the 
veteran tolerated treatment well.  Following a decrease in 
pain, he was discharged on January 8, 1999.  Subsequent VA 
medical records show continued complaints of low back pain.

The veteran was afforded a VA compensation and pension 
examination in October 2002.  He complained of leg weakness 
and reported that he needed a walker and an AFO assisted foot 
orthotics to walk.  However, the examiner noted that the 
veteran was able to ambulate without them and could tandem 
adequately without assistive devices.  The veteran did not 
report pain, but did have cramps in his right thigh.  
Pertinent diagnoses were:

. . . (3)  Status post lumbar laminectomy 
in 1985 for herniated disc and right leg 
radiculopathy.  
(4)  Chronic low back pain syndrome, 
radiating to his right leg.
(5)  Status post right buttock injection, 
on December 23, 1998 after which he 
developed pain going down his right leg 
subsiding and then having weakness. . . .

The examiner reviewed the claims folder as well as recent 
electromyogram and nerve conduction studies and concluded 
that the veteran had sciatic neural axonal damage on the 
right side that was superimposed on pre-existing chronic 
lumbar radiculopathy.  It was felt that this nerve damage was 
secondary to the intramuscular injection on December 23, 
1998.  This complication was noted to be "a known possible 
event from intramuscular injections" and was not necessarily 
related to carelessness, negligence, lack of proper skills, 
or an error in judgment.  

Legal Criteria.  Effective October 1, 1997, 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2001) was amended to provide as 
follows:  

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable . . . . 

Thus, 38 U.S.C.A. § 1151 requires a showing not only that the 
VA treatment in question resulted in additional disability 
but also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  This version applies to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  See VAOPGCPREC 40-97.  

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for treatment at a VA facility with resultant sciatic nerve 
damage was received in May 1999.

VA regulations with respect to claims for benefits under 38 
U.S.C.A. § 1151 preclude compensation where disability (1) is 
not causally related to VA hospitalization or medical or 
surgical treatment or (2) is merely coincidental with the 
injury, or aggravation thereof, from VA hospitalization or 
medical or surgical treatment, or (3) is a continuance or 
natural progress of disease or injury for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.  See 38 C.F.R. 
§ 3.358.

Analysis.  The veteran currently has sciatic neural axonal 
damage on the right side as a result of his December 1998 
intramuscular injection.  Thus, the veteran currently has 
"additional disability" which resulted from the December 
1998 medical procedure.   However, pursuant to VA 
regulations, the evidence must also establish that the 
proximate cause of this additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of the 
provider or an event not reasonably foreseeable.  

In this case, the medical evidence of record does not 
demonstrate that the veteran's additional disability, that is 
his sciatic nerve damage, is a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
treatment in December 1998.  This conclusion was specifically 
set forth by a VA examiner in October 2002.  Thus, the 
medical evidence reflect that the veteran's residual sciatic 
neural axonal damage on the right side is not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA.  

The Board must also consider if the veteran's additional 
sciatic nerve damage was an event not reasonably foreseeable.  
The VA neurologist who examined the veteran in October 2002 
noted that this complication was "a known possible event 
from intramuscular injections."  While the complication was 
"possible," there is no evidence of record to suggest that 
the complication was reasonably foreseeable.  A review of the 
record does not show that the veteran was told by a physician 
that the December 1998 injection might result in damage to 
his sciatic nerve or that this type of residual disability 
might be a consequence of that procedure.  While the medical 
evidence establishes that the veteran's right side sciatic 
neural axonal damage is causally related to the VA surgical 
treatment, the medical evidence does not establish that this 
type of residual disability is a continuance or natural 
progress of the pre-existing back disorder for which VA 
surgical treatment was authorized or that this type of 
residual disability is the certain or near certain result of 
the VA treatment.  Moreover, there is no evidence of willful 
misconduct on the veteran's part.  Accordingly, the Board 
finds that additionally disability resulting from the sciatic 
neural axonal damage on the right side due to the December 
1998 intramuscular injection was an event not reasonably 
foreseeable.

In light of the foregoing, the Board finds that the 
requirements for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for sciatic nerve damage resulting from 
the December 23, 1998, intramuscular injection performed at a 
VA facility have been met.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for sciatic neural axonal damage resulting from an 
intramuscular injection is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

